      Case 3:20-cv-00109-CWR-FKB Document 18 Filed 08/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

PAO HUE YENG XIONG                                                                  PLAINTIFF

V.                                                       CAUSE NO. 3:20-CV-109-CWR-FKB

DAVID PAUL                                                                        DEFENDANT

                                            ORDER

       This matter is before the Court on submission of the Report and Recommendation

entered by United States Magistrate Judge F. Keith Ball on August 6, 2021. Docket No. 17.

Judge Ball recommends dismissing Pao Hue Yeng Xiong’s habeas action as moot because Xiong

was released from custody on December 31, 2020. Docket No. 17. Xiong has not filed an

objection to the Report and Recommendation, and the time for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for

plain error.” Casas v. Aduddell, 404 F. App’x 879, 881 (5th Cir. 2010) (citation omitted). Having

considered Judge Ball’s Report and Recommendation, the Court finds that it is neither clearly

erroneous nor contrary to law and adopts the report as the findings and conclusions of the Court.

       Accordingly, Pao Hue Yeng Xiong’s Petition for Writ of Habeas Corpus [Docket No. 1] is

dismissed as moot.

       SO ORDERED, this the 23rd day of August, 2021.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
